GIEGERICH, J.
A comparison of section 559 of the Code with section 3273 shows the distinction between an undertaking as security for costs under the latter section, and the undertaking upon arrest undér the former. The undertaking upon which plaintiff *740relies for the purposes of this motion is in the usual form, and follows the words of section 559, viz. “all costs which may be awarded to the defendant * * * by reason of the order of arrest," while section 3273 requires security for all costs which may be awarded to him in the action. The costs for which security has already been given herein are not the costs of the action, but only the costs which may be awarded to the defendant as accruing from, or necessitated by, his arrest. Sutorius v. North, 13 N. Y. Supp. 557. See, also,, upon the distinction above noted, Sperry v. Hellman, Id. 899. Motion denied, with $10 costs. Plaintiff’s guardian ad litem .to comply within 10 days with the terms of the order of September 18th, directing security for costs to be given.